Citation Nr: 1340950	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for aphthous ulcers of the mouth.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Daughter, and Friend



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran stated at her hearing that her service-connected aphthous ulcers were interfering with her ability to work.  Therefore, the Board is remanding this derivative TDIU claim for the necessary initial development and consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

With respect to the aphthous ulcers claim, the Board notes that this disability is shown to have active and inactive phases.  The Veteran stated at her October 2012 hearing that her ulcer condition is much worse during flare-ups which can last up to 3 months.  A remand for a new VA examination during a flare-up of the aphthous ulcers, if possible, is required.  

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of all additional records, schedule another VA compensation examination to ascertain the severity of the Veteran's service-connected aphthous ulcers.  The RO/AMC should communicate with the Veteran to ensure that the examination is scheduled during a time when the disability is symptomatic or flaring up.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  
All indicated tests and studies should be accomplished, and clinical findings reported in detail.  The examiner must provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her aphthous ulcers.  The examiner must provide answers to the following questions:

(a)  Do the ulcers cover more than 20-40% of the Veteran's entire body or more than 20-40% of exposed areas affected?

(b)  Has the disability required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for any duration in any of the 12-month periods?  

(c)  Does the disability render the Veteran unable to secure or follow a substantially gainful occupation?  

2.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought, including an evaluation of whether the Veteran should be considered for an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2012).  If it is determined that the Veteran meets the requirements of an extraschedular rating, the case should be referred to the Director of Compensation Service, for the consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2012).  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

